NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KIMBERLY HOPE WILLIAMS,                         No.    20-35654

                Plaintiff-Appellant,            D.C. No. 6:16-cv-01970-CL

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Mark D. Clarke, Magistrate Judge, Presiding

                          Submitted November 10, 2021**
                              Seattle, Washington

Before: GOULD, TALLMAN, and BUMATAY, Circuit Judges.

      This appeal arises from the denial of Appellant Kimberly Williams’s

Applications for Supplemental Security Income and Disability Insurance Benefits

(“Applications”). The district court affirmed the agency’s denial of Appellant’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Applications after the Administrative Law Judge (“ALJ”) found that Appellant was

not disabled. Specifically, the ALJ found that Appellant was not disabled because,

even considering Appellant’s impairments, Appellant was capable of making a

successful adjustment to other work that existed in the national economy in

significant numbers.

      We review the district court’s judgment affirming the ALJ’s denial of

benefits de novo, Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008), “and

reverse only if the ALJ’s decision was not supported by substantial evidence in the

record as a whole or if the ALJ applied the wrong legal standard.” Molina v.

Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012).

      First, Appellant argues that the ALJ erred by not considering Appellant’s

testimony because the ALJ discounted Appellant’s testimony on adverse credibility

grounds and on the additional grounds that it was contrary to the objective medical

evidence.

      In assessing Appellant’s claims, the ALJ properly found that Appellant’s

various physical and mental conditions were not supported by clinical findings

required to meet or medically equal criteria of any listing under which Appellant’s

disabilities would fall. Specifically, Appellant’s longstanding physician and

several other examining physicians indicated that Appellant’s symptoms were

stable and had not worsened as she suggests. The ALJ properly discounted


                                         2
Appellant’s testimony because it was contrary to the objective medical evidence.

“Contradiction with the medical record is a sufficient basis for rejecting the

claimant’s subjective testimony.” Carmickle v. Comm’r of Soc. Sec. Admin., 533

F.3d 1155, 1161 (9th Cir. 2008).

      Next, Appellant argues that the ALJ erred by not properly evaluating

Appellant’s ability to perform work on a regular and sustained basis consistent

with SSR 96-8p. SSR 96-8p governs the assessment of a person’s residual

functional capacity (“RFC”). Titles II & XVI: Assessing Residual Functional

Capacity in Initial Claims, SSR 96-8P (S.S.A. July 2, 1996). One of SSR 96-8p’s

principal purposes emphasizes that the “RFC is an assessment of an individual’s

ability to do sustained work-related physical and mental activities in a work setting

on a regular and continuing basis.” “A ‘regular and continuing basis’ means 8

hours a day, for 5 days a week, or an equivalent work schedule.” Id. The RFC

assessment must discuss “why reported symptom-related functional limitations and

restrictions can or cannot reasonably be accepted as consistent with the medical

and other evidence.” Id.

      The crux of Appellant’s argument about SSR 96-8p is that the ALJ should

have considered Appellant Williams’s testimony. This argument challenges the

ALJ’s adverse credibility determination of Appellant on the grounds that her

subjective testimony was not supported by the findings of several examining


                                          3
physicians. “Contradiction with the medical record is a sufficient basis for

rejecting the claimant’s subjective testimony.” Carmickle, 533 F.3d at 1161. The

ALJ was not required to consider Appellant’s subjective testimony in light of the

adverse credibility findings. The ALJ considered all the required information in

assessing Appellant’s RFC, including a discussion of why Appellant’s reported

symptom-related functional limitations and restrictions cannot reasonably be

accepted as consistent with the medical and other evidence. The ALJ assessed the

medical opinions of Drs. Hahn, Friedburg, Lundblad, Belcher, Weller, Butt, and

Lebow in concluding that Appellant’s fatigue and pain testimony were

unsupported.

      AFFIRMED.




                                         4